Case 2:19-cr-00020-LGW-BWC Document 122 Filed 08/10/20 Page 1 of 7



                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                               By CAsbell at 4:33 pm, Aug 10, 2020
Case 2:19-cr-00020-LGW-BWC Document 122 Filed 08/10/20 Page 2 of 7
Case 2:19-cr-00020-LGW-BWC Document 122 Filed 08/10/20 Page 3 of 7
Case 2:19-cr-00020-LGW-BWC Document 122 Filed 08/10/20 Page 4 of 7
Case 2:19-cr-00020-LGW-BWC Document 122 Filed 08/10/20 Page 5 of 7
Case 2:19-cr-00020-LGW-BWC Document 122 Filed 08/10/20 Page 6 of 7
Case 2:19-cr-00020-LGW-BWC Document 122 Filed 08/10/20 Page 7 of 7
